                                                                                                 Case 2:17-cv-00246-GMN-CWH Document 93 Filed 02/14/20 Page 1 of 2


                                                                                                  DIANA S. EBRON, ESQ.
                                                                                             1    Nevada Bar No. 10580
                                                                                                  E-mail: diana@kgelegal.com
                                                                                             2    JACQUELINE A. GILBERT, ESQ.
                                                                                                  Nevada Bar No. 10593
                                                                                             3    E-mail: jackie@kgelegal.com
                                                                                                  KAREN L. HANKS, ESQ.
                                                                                             4    Nevada Bar No. 9578
                                                                                                  E-mail: karen@kgelegal.com
                                                                                             5    KIM GILBERT EBRON
                                                                                                  7625 Dean Martin Drive, Suite 110
                                                                                             6    Las Vegas, Nevada 89139
                                                                                                  Telephone: (702) 485-3300
                                                                                             7    Facsimile: (702) 485-3301
                                                                                                  Attorney for SFR Investments Pool 1, LLC
                                                                                             8
                                                                                                                            UNITED STATES DISTRICT COURT
                                                                                             9
                                                                                                                                   DISTRICT OF NEVADA
                                                                                            10
                                                                                                 U.S. BANK, NATIONAL ASSOCIATION, AS Case No. 2:17-cv-00246-GMN-CWH
                                                                                            11   TRUSTEE FOR C-BASS TRUST 2006-CB9,
                                                                                                 C-BASS MORTGAGE LOAN ASSET-
                                                                                            12   BACKED CERTIFICATES, SERIES 2006-     STIPULATION AND ORDER TO STAY
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                                 CB9, an Ohio Company,                               LITIGATION
                                                                                            13
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                                      Plaintiff,
                                                                                            14
                                                                                                 vs.
                                                                                            15
                                                                                                 SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                                                            16   Limited Liability Company; and RANCHO
                                                                                                 LAS BRISAS MASTER HOMEOWNERS
                                                                                            17   ASSOCIATION, a Nevada Non-Profit
                                                                                                 Corporation,
                                                                                            18
                                                                                                                   Defendants.
                                                                                            19   ______________________________________
                                                                                            20   SFR INVESTMENTS POOL 1, LLC,

                                                                                            21                     Counter/Cross Claimant,
                                                                                                 vs.
                                                                                            22
                                                                                                 U.S. BANK, NATIONAL ASSOCIATION, AS
                                                                                            23   TRUSTEE FOR C-BASS TRUST 2006-CB9,
                                                                                                 C-BASS MORTGAGE LOAN ASSET-
                                                                                            24   BACKED CERTIFICATES, SERIES 2006-
                                                                                                 CB9, an Ohio Company; RICHARD JASPER,
                                                                                            25   an individual,
                                                                                            26                    Counter/Cross Defendants.
                                                                                            27           U.S. Bank, National Association, as Trustee for C-Bass Trust 2006-CB9, C-Bass Mortgage
                                                                                            28    Loan Asset-Backed Certificates, Series 2006-CB9, (“U.S. Bank, NA”) and SFR Investments Pool
                                                                                                                                               -1-
                                                                                                 Case 2:17-cv-00246-GMN-CWH Document 93 Filed 02/14/20 Page 2 of 2



                                                                                             1    1, LLC (“SFR”) and Rancho Las Brisas Master Homeowners Association (collectively, the
                                                                                             2    “Parties”), by and through their counsel of record, hereby notify the Court that they have reached
                                                                                             3    an agreement in principle to resolve the claims as to the Parties and that the settlement agreement
                                                                                             4    has been executed by the Parties. Based thereon, the Parties stipulate to stay litigation for sixty
                                                                                             5    (60) days and request a status check be set. This stay is to allow the parties to formalize their
                                                                                             6    agreement.
                                                                                             7           The Parties hereby request that the Court vacate all pending deadlines including but not
                                                                                             8    limited to the renewed dispositive motions deadline of February 24, 2020.
                                                                                             9
                                                                                                   DATED this 14th day of February, 2020.            DATED this 14th day of February, 2020.
                                                                                            10     KIM GILBERT EBRON                                 WRIGHT FINLAY & ZAK LLP

                                                                                            11     /s/ Jacqueline A. Gilbert____                     /s/ Michael S. Kelley
                                                                                                   JACQUELINE A. GILBERT, ESQ.                       MICHAEL S. KELLEY, ESQ.
                                                                                            12     Nevada Bar No. 10593                              Nevada Bar No. 10101
                                                                                                   7625 Dean Martin Drive, Suite 110                 7785 W. Sahara Ave., Suite 200
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13     Las Vegas, Nevada 89139                           Las Vegas, Nevada 89117
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                   Attorney for SFR Investments Pool 1, LLC          Attorney for US Bank, National Association
                                                                                            14
                                                                                                  DATED this 14th day of February, 2020.
                                                                                            15    GORDON REES SCULLY MANSUKHANI, LLP

                                                                                            16    /s/ Karen Kao
                                                                                                  Karen Kao, Esq.
                                                                                            17    Nevada Bar No. 14386
                                                                                            18    300 South Fourth Street, Suite 1550
                                                                                                  Las Vegas, NV 89101
                                                                                            19    Attorneys for Rancho Las Brisas Master Homeowners Association

                                                                                            20                                                   IT IS SO ORDERED.
                                                                                            21
                                                                                                                                                 IT IS FURTHER ORDERED that the Parties
                                                                                            22                                                   shall file a joint status report on April 20,
                                                                                                                                                 2020, addressing settlement.
                                                                                            23
                                                                                                                                                             18 day of February, 2020.
                                                                                                                                                 Dated this _____
                                                                                            24    Respectfully submitted by:
                                                                                                  KIM GILBERT EBRON
                                                                                            25
                                                                                                  /s/ Jacqueline A. Gilbert
                                                                                            26    Jacqueline A. Gilbert, Esq.                      _______________________________
                                                                                                  Nevada Bar No. 10593                             Gloria M. Navarro, District Judge
                                                                                            27    7625 Dean Martin Drive, Suite 110                UNITED STATES DISTRICT COURT
                                                                                                  Las Vegas, Nevada 89139
                                                                                            28    Attorneys for SFR Investments Pool 1, LLC

                                                                                                                                             -
